Citation Nr: 0101733	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to a compensable evaluation for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from February 1944 to March 
1946.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The RO has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claim.

2.  The veteran has been shown to have no residuals of 
hepatitis.


CONCLUSION OF LAW


The evidence does not satisfy criteria for a compensable 
evaluation for hepatitis.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.321(a), 4.1-4.14, 4.1-4.14, 4.114, Diagnostic Code 7345 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that a compensable 
evaluation should be assigned the veteran's hepatitis.  In 
November 1998, the RO afforded the veteran a VA examination 
in support of his claim, and in December 1998, it obtained 
all evidence identified by the veteran as being pertinent to 
his claim.  The Board thus believes that the RO has fulfilled 
its duty to assist the veteran by securing and fully 
developing all relevant evidence necessary for the equitable 
disposition of this claim. 

The veteran served on active duty from January 1944 to March 
1946.  From February 1945 to April 1945, the veteran was 
hospitalized for moderate, acute, infectious hepatitis.  On 
discharge from the hospital, a physician noted that the 
disease was cured.  On separation examination in March 1946, 
the veteran did not complain of, and the examining physician 
did not note, any residuals of hepatitis.

In November 1998, after he had filed his claim for an 
increased evaluation for hepatitis, the veteran submitted a 
written statement indicating that he had no local doctor and 
had only been treated at the VA Medical Center in Asheville.  
Records of this treatment, dated in 1998, reflect that the 
veteran has a history of hepatitis, but do not establish that 
he currently suffers residuals thereof.  

In November 1998, the veteran underwent a VA examination, 
during which he reported that he had been hospitalized for 
hepatitis in the service.  He did not, however, report that 
he had residuals of that disease, and according to the VA 
examiner, there was no evidence of anemia, repeat infection, 
vomiting or weight loss on examination.  The VA examiner 
noted that the veteran did not have an enlarged liver or any 
other liver abnormalities.  Routine tests for hepatitis 
showed slightly low RBC and HCT levels and slightly elevated 
MCH and LYMPHS levels, but a normal GPT level.  Based on 
these findings, the VA examiner diagnosed severe hepatitis in 
1942 or 1943, by history only.   

In February 1999, the RO continued the noncompensable 
evaluation assigned the veteran's hepatitis.  This appeal 
ensues from the RO's February 1999 decision. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2000).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's hepatitis has been evaluated as noncompensable 
since March 1946, pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7345.  DC 7345 provides that a 
noncompensable evaluation is warranted for healed infectious 
hepatitis that is nonsymptomatic.  For a 10 percent 
evaluation, the evidence must show that the veteran has 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent evaluation requires minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency than required for 
a 60 percent evaluation but necessitating dietary restriction 
or other therapeutic measures.  A 60 percent evaluation 
requires moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  

In this case, the veteran has requested a higher evaluation 
for hepatitis, but has not alleged that he currently has any 
particular symptoms associated with the disease.  Moreover, 
the medical evidence of record indicates that the veteran's 
liver is normal, and during the November 1998 VA examination, 
the veteran did not report any gastrointestinal disturbance.  
Accordingly, the Board finds that the veteran's hepatitis 
disability picture more nearly approximates the 
noncompensable schedular evaluation assigned.  
There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's hepatitis.  The veteran 
has not asserted and the evidence does not reflect that this 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization, or that 
it otherwise renders impracticable the application of the 
regular schedular standards so as to warrant assignment of an 
extra-schedular evaluation.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded a higher evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation for hepatitis.  The veteran's claim 
for a higher evaluation must therefore be denied.


ORDER

Entitlement to a compensable evaluation for hepatitis is 
denied.


REMAND

The veteran also claims that he is entitled to service 
connection for COPD.  He asserts that this disorder developed 
during service, when he was exposed to asbestos and white 
lead paint while on board a ship headed to Hawaii.  The Board 
finds that additional development by the RO is necessary 
before deciding the merits of the veteran's remaining claim. 

In February 1999, the RO denied the veteran's claim for 
service connection on the basis that it was not well 
grounded.  During the pendency of this appeal, however, a 
bill was passed that eliminates the need for a claimant to 
submit a well-grounded claim and amplifies the VA's duty to 
assist a claimant in the development of his claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-
5107, 5126).  To date, the RO has not yet considered the 
veteran's claim pursuant to, or undertaken any additional 
development required by, the Veterans Claims Assistance Act 
of 2000.  

The newly passed legislation provides that, in the case of a 
claim for disability compensation, the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit provided 
there is a reasonable possibility that such assistance will 
aid in substantiating the claim. It also provides that the 
VA's duty to assist includes providing the claimant a medical 
examination when the totality of the evidence establishes 
that the claimant has a current disability that may be 
associated with his period of active service and there is 
insufficient medical evidence of record for the VA to decide 
the claim. See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C.A. § 5103A).  In this case, the medical evidence 
of record establishes that the veteran was treated for lung 
complaints in service and currently has COPD.  As the record 
stands, however, there is insufficient medical evidence to 
determine whether the COPD is related to the in-service lung 
complaints.  During the November 1998 VA examination, the VA 
examiner addressed the etiology of the veteran's hepatitis, 
but not the etiology of his COPD.

Considering the available evidence in conjunction with the 
veteran's statements, including that he was exposed to 
asbestos and lead paint while serving on active duty, the 
Board is persuaded there is a reasonable possibility that the 
veteran could substantiate his claim by being afforded a VA 
examination for the purpose of determining the etiology of 
his COPD.  While this claim is being remanded for such a 
purpose, the RO should also contact the veteran and request 
him to identify any additional evidence he wishes to be 
considered in connection with his appeal.

This case is remanded to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for COPD since his 
discharge from service.  After securing 
any necessary authorizations, the RO 
should obtain and associate with the 
claims file all treatment records 
identified.

2.  When the requested development is 
completed, the RO should arrange for the 
veteran to undergo a VA examination by an 
appropriate specialist for the purpose of 
determining whether it is at least as 
likely as not that the veteran's COPD 
originated in service or is otherwise 
etiologically related to service as 
contended, e.g., asbestos exposure or 
exposure to lead-based paint.  The 
examiner should be requested to base his 
opinion on a complete review of the 
record and a comprehensive examination of 
the veteran and to support it with 
written rationale.  

3.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the requirements of the Veterans 
Claims Assistance Act of 2000.  It should 
then readjudicate the veteran's claim.  
If the RO denies the benefit sought, it 
should provide the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.

The purpose of this REMAND is to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  The Board intimates no opinion as to the merits 
of this appeal.  The veteran is free to submit any additional 
evidence; however, no action is required until he is 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



